Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to communications entered 12/3/2021

Claims pending: 
1-3,8,11,14,18,23,25,33,37,42,44,45,46,48,52,54,55,58,61,64,65,67,68, 71,73,77,85,94,96,101,106,108,109,111,113,115,120,124,126,130,138,139,140,142,
143,145,148,150-153,156,163,167,169,173,175,181-183,188,195,203,209,210,212,213,215,216,220,223, 224,236,242,244,250,254,266,269,271,273,275,
276-283,287-293, 296,303,304,310,311,323,324,326,328,329,333-337

Claims withdrawn:
1-3,8,11,14,18,23,25,33,37,42,44,45,46,48,52,54,55,58,61,64,65,67,68, 71,73,77,85,94,96,101,106,108,109,111,113,115,120,124,126,130,138,139,140,142,
143,145,148,150-153,156,163,167,169,173,175,181-183,188,195,203,209,210,212,213, 215,216,220,223, 224,236,242,244,250,254,266,269,271,273,275

Claims currently under consideration:
276-283,287-293,296,303-304,310,311,323-324,326,328-329,333-337 


Priority
This application has a filing date of 07/16/2018 and is a 371 of PCT/US2017/013791 filed 01/17/2017. PCT/US2017/013791 has PRO 62/279,500 filed 01/15/2016.

Withdrawn Objection(s) and/or Rejection(s)
The following rejection(s) are hereby withdrawn in view of applicant's amendments to the claims:

Claims 281,291-293,311,333-337 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 276,279,281,283,287,329,336 and 280,282,290,292,296,303,323, 324,304,326,328 under 35 U.S.C. 103 as being unpatentable over Baranski et al (US PG-Pub 20050260135 – PTO 892 4/15/2021) in view of Love et al (US PG-Pub 20110281745)
Claims 276,279,281,283,287,329,287,336 and 277,290,291,292,293, 296,303,310,311,323-324,328 are rejected under 35 U.S.C. 103 as being unpatentable over Baranski et al (US PG-Pub 20050260135 – PTO 892 4/15/2021) in view of Fan et al (US PG-Pub 20150299784)

	Maintained & Updated Claim Rejection(s) - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 276,279,281,283,287,293,329,336 and 277,280,282,290,291,292,293, 296,303,310,311,323-324,326,328,333-335,337 and 278,288-289,304 are rejected Baranski et al (US PG-Pub 20050260135 – PTO 892 4/15/2021) in view of Fan et al (US PG-Pub 20150299784 of record) and further in view of Bimanand et al (US PG-Pub 20140093738 of record) as evidenced by AeraSeal™ (Excel Scientific webpage rendered 7/26/2021 of record and 3/27/2022; referred to hereafter as Excel of record and Excel II) if necessary.
Baranski et al describes throughout the document and especially paragraphs 0013,0039-42, a microtiter plate array having a plurality of wells, wherein said array has an exposed surface in a planar configuration with the openings of the wells reversibly covered with a AeraSeal™ porous rayon membrane (film) configured to be positioned on the exposed surface of the array, wherein the porous membrane and the exposed surface of the array adhere via a medical-grade adhesive (necessarily effective in aqueous solution) while retaining porosity so as to substantially isolate each well or a subset of wells for at least 24 hours while gases exchange. For further detail see Excel. The foregoing reads on claims: 276 (in part);279;281;283 (pierceable with pipet tips according to Excel); 287;329, 336 as well as regarding the cellulose (rayon) of claim 293.
Baranski et al do not explicitly teach: an array with 50,000 to 1,000,000 wells containing beads with unique molecular identifiers such as recited in claims 277 and 328; PDMS plasma oxidation followed by silanization (chemical functionalization) of claims 276,290,292 and/or 296,303; the inside surface of array wells being functionalized with a different molecule from an exposed array surface of claim 310; nor glass slide and clamp of claims 323-324; nor hundreds of thousands wells with a 50 micron dimension and less than a nanoliter volume of claims 280,282,326
Fan et al suggest throughout the document and especially the abstract, methods of making wells hospitable to a living cell in an effort to perform single cell sequencing of thousands of cells concurrently. More particularly, in paragraphs 0012,0139,0187,0200,0416 and figures 3-4 an array with 200,000 wells containing beads with unique molecular identifiers in such as set forth in claims 277 and 328; PDMS chemical functionalization via plasma oxidation followed by by silanization of claim 276,290,291,292 and/or 296,303 as well as appearing to read on claim 337; the inside surface of array wells being functionalized with a different –molecule from an exposed array surface of claim 310; the glass slide and clamp of claims 323-324, whereas “applying a clamp to the [recited in claim 324] assembly… for a predetermined cure period, and removing the clamp after the predetermined cure period” is deemed intended use in so far as a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art -- if the prior art structure is capable of performing the intended use, then it meets the claim. In paragraph 0010, Fan et al teach hundreds of thousands wells with 50 micron diameter and less than a nanoliter volume of claims 280,282.326
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have housed cells with an AeraSeal™ membrane such as disclosed by Baranski et al for single cell sequencing as in Fan et al. Regarding claims 333,334 and 335, Excel and Excel II disclose a 140 micron thick memrane with 10 to 50 micron size pores, whereas in accordance with MPEP 2144.04 (IV)(A), In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), 
One of ordinary skill in the art would have been motivated to have housed cells with a AeraSeal™ membrane such as disclosed by Baranski et al for single cell sequencing as in Fan et a in the interest of unraveling mechanisms of cellular response, differentiation and signal transduction, benefits noted by Fan et al in paragraph 0131.
One of ordinary skill in the art would have had a reasonable expectation of success in performing single cell sequencing in the manner of Fan et al with cells of interest to Baranski et al in light of the extensive detailed experimental protocols provided in the Fan examples.
Baranski et al in view of Fan et al do not teach cooperative ionic molecular bonding mediated by an cationic amino silane to an anionic polycarbonate film such as recited in claims 276,278,288-289,304.
Bimanand et al teach throughout the document and especially paragraph 0115 or 0120, cooperative cationc-anionic molecular bonding mediated by an amino silane to polycarbonate film such as set forth in claims 276,278,288-289,304.
prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to house cells with a membrane such as disclosed by Baranski et al for single cell sequencing as in Fan et al using the adhesion chemistry disclosed in Bimanand et al.
One of ordinary skill in the art would have been motivated to house cells with a AeraSeal™ membrane such as disclosed by Baranski et al for single cell sequencing as in Fan et al using the adhesion chemistry disclosed in Bimanand et al in the interest of forming a more robust seal: as interpreted in MPEP 2141 section III (C) the Supreme Court held under KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1396  (2007) the use of a known technique to improve similar products in the same way is obvious.
***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments.
Response to Arguments
The remarks accompanying the present response argue: not all elements are taught.
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
More specifically section (B)(i) to C beginning at p 26 of the current remarks asserts neither Fan et al nor any of the prior art of record teach chemical functionalization of a surface in a manner that allows cooperation by establishing 
	The examiner respectively disagrees, where Applicants attention is invited to paragraph 0187 as referred to in the last action where Fan et al teach surface oxidation followed by silanization, which is, in fact, the same chemical functionalization recited in present dependent claims 292 and 304.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) . Here, cooperation by establishing ammonium-carbonate ionic-ionic molecular bonding of claim 276 as well as  dependent claims 278,288,289 and 304 is suggested by Bimanand et al; whereas adhering a membrane to a top surface of an array in order to isolate wells is the very purpose of Baranski’s AeraSeal™ film.

New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 333,334 337 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 333 and 334 each recite the broad recitation 10 to 30 nm; and 80-1000 nm respectively, and the claims also recite about 30 nm; and about 80 or 20 nm respectively which are the narrower statements of the range/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 337 is drawn to a porous membrane pore size in lines 1-2, yet the Markush group recited in the remainder of the claim is drawn to various materials, rendering the metes and bounds unascertainable or at best the claim is deemed grammatically meaningless.
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639
27MAR2022